                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK


 LUIS SANCHEZ,

                                            Plaintiff,

                           -vs-                               DECISION AND ORDER

 OFFICER ZIOLKOWSKI, OFFICER BRUN, OF-                            13-CV-6657-CJS
 FICER FITCH, SGT. JOHN DOE, NURSE DONNA
 BONNING, NURSE JANE DOE, NURSE HEWLEY, 1
 and OFFICER JOHN DOE 1–6,
                                 Defendants.




                                     APPEARANCES
For Plaintiff:                            Brian M. Zorn, Esq.
                                          Lesley Ellen Niebel, Esq.
                                          Faraci Lange LLP
                                          28 East Main Street, Suite 1100
                                          Rochester, NY 14614
                                          (585) 325-5150

For Defendants:                           Bernard F. Sheehan, A.A.G
                                          NYS Attorney General’s Office
                                          Department of Law
                                          144 Exchange Boulevard
                                          Rochester, NY 14614
                                          (585) 327-3214


                                     INTRODUCTION
       Siragusa, J. This prisoner civil rights action is before the Court on Defendant Of-

ficer Jason Ziolkowski’s motion for summary judgment regarding the second cause of

action in the amended complaint (a claim of retaliation), filed on November 26, 2018,


       1
        The spelling of this defendant’s name is incorrect and should be “Hawley.” See Hawley
Decl., Mar. 31, 2015, ECF No. 9-5.
ECF No. 50. For the reasons stated below, Officer Ziolkowski’s (“Ziolkowski”) applica-

tion is granted.

                                     BACKGROUND
       The Court takes the pertinent facts from the parties’ statements, noting any ob-

jections below. Plaintiff alleges that he was attacked by Correctional Officers Ziolkowski,

Brun, and Fitch on December 30, 2010, and that Ziolkowski attacked him in retaliation

for Plaintiff’s testimony at the disciplinary hearing of another inmate. In that regard,

Plaintiff testified at the disciplinary hearing of Dwayne Gause (“Gause”) on December

13, 2010. Approximately a week later, an unidentified officer threatened Plaintiff and

called him a “snitch” for having testified on behalf of Gause, and against a corrections

officer. In his amended complaint, Plaintiff does not identify the officer who threatened

him or called him a snitch. On December 30, 2010, Plaintiff alleges he was walking back

to his cell after the morning meal when a corrections officer in the A-block lobby identi-

fied Plaintiff to other corrections officers as the person who testified for Gause. Plaintiff

maintains that thereafter, Ziolkowski and other named defendants subjected him to ex-

cessive force.

                                 STANDARDS OF LAW
Summary Judgment
       Summary judgment may not be granted unless Athe pleadings, depositions, an-

swers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is enti-

tled to a judgment as a matter of law.@ Fed. R. Civ. P. 56(c). A party seeking summary

judgment bears the burden of establishing that no genuine issue of material fact exists.

See Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). “For the court to grant


                                             2
summary judgment, the court must conclude--without resolving any fact disputes--that

the movant ‘must prevail as a matter of law.’” 11 MOORE’S FEDERAL PRACTICE § 56.21

(Matthew Bender 3d ed.) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986)). AIn moving for summary judgment against a party who will bear the ultimate

burden of proof at trial, the movant may satisfy this burden by pointing to an absence of

evidence to support an essential element of the nonmoving party’s claim.@ Gummo v.

Village of Depew, 75 F.3d 98, 107 (2d Cir. 1996) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986)), cert. denied, 517 U.S. 1190 (1996).

      The burden then shifts to the non-moving party to demonstrate specific facts

showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). To do this, the non-moving party must present

evidence sufficient to support a jury verdict in its favor. Anderson, 477 U.S. at 249.

A[F]actual issues created solely by an affidavit crafted to oppose a summary judgment

motion are not >genuine= issues for trial.@ Hayes v. N.Y. City Dep’t of Corr., 84 F.3d 614,

619 (2d Cir. 1996). Summary judgment is appropriate only where, Aafter drawing all rea-

sonable inferences in favor of the party against whom summary judgment is sought, no

reasonable trier of fact could find in favor of the non-moving party.@ Leon v. Murphy, 988

F.2d 303, 308 (2d Cir. 1993).

      The parties may only carry their respective burdens by producing evidentiary

proof in admissible form. Fed. R. Civ. P. 56(c)(1)(B). The underlying facts contained in

affidavits, attached exhibits, and depositions, must be viewed in the light most favorable

to the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Moreover,

since Plaintiff is proceeding pro se, the Court is required to construe his submissions



                                            3
liberally, Ato raise the strongest arguments that they suggest.@ Burgos v. Hopkins, 14

F.3d 787, 790 (2d Cir. 1994).

                                       ANALYSIS
Retaliation
      In order to bring a constitutional claim for retaliation, a plaintiff must show “(1) he

was ‘engaged in constitutionally protected conduct,’ and (2) the conduct was ‘a substan-

tial or motivating factor for the adverse actions taken by prison officials.’” Holmes v.

Haugen, 356 F. App’x 507, 508 (2d Cir. 2009) (summary order) (quoting Bennett v.

Goord, 343 F.3d 133, 137 (2d Cir. 2003)). Plaintiff contends that he was engaged in

constitutionally protected conduct when he testified at a fellow inmate’s disciplinary

hearing, and that Officer Ziolkowski retaliated against him because of his testimony.

      Plaintiff cites to Kaluczky v. City of White Plains, 57 F.3d 202, 210 (2d Cir. 1995),

as support for his contention that voluntarily appearing as a witness is protected by the

First Amendment. Pl.’s Mem. of Law at 6; Compl. ¶ 73. What the appellate court actually

wrote was: “Voluntarily appearing as a witness in a public proceeding or a lawsuit is a

kind of speech that is protected by the First Amendment.” Id. at 210 (emphasis added).

However, Kaluczky does not address the specific issue of whether an inmate’s First

Amendment rights are implicated in a prison disciplinary hearing. “Prisoners may be re-

quired to tolerate more than public employees, who may be required to tolerate more

than average citizens, before an action taken against them is considered adverse.”

Thaddeus-X v. Blatter, 175 F.3d 378, 398 (6th Cir. 1999); accord Diesel v. Town of

Lewisboro, 232 F.3d 92, 109 (2d Cir. 2000).

      Plaintiff concedes that “the Second Circuit has not specifically addressed wheth-

er testifying as a witness in a prison disciplinary hearing is protected conduct….” Pl.’s


                                             4
Mem. of Law 6–7. He argues, however, that the Second Circuit has also “not found to

the contrary.”

       The Court has reviewed a number of cases on this issue and found none that

support Plaintiff’s contention he was engaged in a constitutionally protected activity. For

example, the Second Circuit has determined that inmates do have a clearly established

right to be free from retaliation for filing a grievance. Rivera v. Senkowski, 62 F.3d 80,

85 (2d Cir. 1995). In Merriwether v. Coughlin, 879 F.2d 1037, 1046 (2d Cir. 1989), the

Court of Appeals held that “[r]etalitory transfers were clearly illegal in 1980.” In Sullivan

v. Schweikhard, 968 F. Supp. 910 (S.D.N.Y. 1997), the district court wrote: “Because an

inmate’s right not to be subjected to retaliatory conduct in response to the exercise of

his constitutional rights was ‘clearly established’ at the time of the alleged violations,

qualified immunity cannot shield these officials from § 1983 liability.” Id. at 915. Howev-

er, neither of theses cases address an inmate’s testimony at a fellow inmate’s discipli-

nary hearing.

       In Pettus v. McGinnis, 533 F. Supp. 2d 337 (W.D.N.Y. 2008), the Honorable Da-

vid G. Larimer of this Court wrote: “In the case at bar, the Court has found no authority

showing that it was clearly established in March 2004 that an inmate’s act of providing

testimony on behalf of another inmate at the other inmate’s disciplinary hearing was

protected by the Constitution.” Id. at 340. The next year, in 2005, the Court of Appeals

in Konits v. Valley Stream Cent. High School Dist., 394 F.3d 121 (2d Cir. 2005), a dis-

crimination case, wrote the following:

       Prior to our decision today, there was a split among the district courts in
       this Circuit as to whether retaliation based on identification as a witness in
       a fellow employee’s discrimination suit could give rise to a First Amend-
       ment cause of action…. By our decision today, we resolve this split and

                                             5
       hold that any use of state authority to retaliate against those who speak
       out against discrimination suffered by others, including witnesses or po-
       tential witnesses in proceedings addressing discrimination claims, can
       give rise to a cause of action under 42 U.S.C. § 1983 and the First
       Amendment.

Konits, 394 F.3d at 125 (citations omitted). In Pettus, Judge Larimer referred to Konits

and observed that the basis for the Court of Appeals’ decision addressed the broad

public purpose of redressing sex discrimination against the government which implicat-

ing the courts’ access to truthful testimony. Judge Larimer also observed that an in-

mate’s First Amendment rights are more curtailed than the rights of the government

employee involved in Konits and that the broad public purpose may be lacking in the

prison disciplinary context.

       In 2011, United States Magistrate Judge Andrew T. Baxter of the Northern Dis-

trict of New York, noted that “it is unclear, under Second Circuit authority, whether an

inmate’s complaints about the treatment of another inmate are protected by the First

Amendment and, thus, whether they could be the basis of a retaliation claim.” Smith v.

Greene, No. 9:06-CV-505 GTS/ATB, 2011 WL 1097863, at *10 (N.D.N.Y. Feb. 1, 2011),

report and recommendation adopted, No. 9:06-CV-0505 GTS/ATB, 2011 WL 1097862

(N.D.N.Y. Mar. 22, 2011), vacated and remanded sub nom. Smith v. Levine, 510 F.

App’x 17 (2d Cir. 2013). In the appeal from the district court’s decision, the Court of Ap-

peals noted that the defendants conceded two issues: that the plaintiff engaged in con-

stitutionally protected activity when he filed a grievance complaining about an assault by

corrections officers against a fellow inmate, and that the law was clearly established on

that point at the time. Smith, 510 Fed. App’x at 20 (summary order). Defendants have

made no such concessions here.



                                            6
       In Franco v. Kelly, 854 F.2d 584 (2d Cir. 1988), the Second Circuit held that a

prisoner cooperating with an administrative investigation of alleged incidents of inmate

abuse in the prison was exercising a substantive constitutional right and, therefore, a

corrections officer who filed false disciplinary charges against him in retaliation could be

liable under section 1983. The Court of Appeals wrote that the inmate’s conduct was

analogous to accessing the courts in that he was petitioning the government for redress

of grievances as guaranteed under the First and Fourteenth Amendments. Id. at 589-

90. This case, however, does not address the precise issue present in the case at bar.

       In 2005, the Second Circuit addressed the utterance of false testimony by a cor-

rectional officer against an inmate in retaliation, writing:

       The issuance of false misbehavior reports and provision of false testimony
       against an inmate by corrections officers is insufficient on its own to estab-
       lish a denial of due process. See Boddie v. Schnieder, 105 F.3d 857, 862
       (2d Cir.1997). Rather, such action violates due process only where either
       procedural protections were denied that would have allowed the inmate to
       expose the falsity of the evidence against him, see Freeman v. Rideout,
       808 F.2d 949, 952 (2d Cir.1986), or where the fabrication of evidence was
       motivated by a desire to retaliate for the inmate’s exercise of his substan-
       tive constitutional rights, see Franco v. Kelly, 854 F.2d 584, 588–89 (2d
       Cir.1988). See Grillo v. Coughlin, 31 F.3d 53, 56–57 (2d Cir.1994) (dis-
       cussing Freeman and Franco).

Mitchell v. Senkowski, 158 F. App’x 346, 349 (2d Cir. 2005).

       The holdings of the cases cited above convince the Court that the law has not yet

evolved to recognizing that an inmate testifying against a correctional official in a fellow

inmate’s disciplinary proceeding is exercising a constitutionally protected right. Further,

the Court is not prepared to accept Plaintiff’s invitation to ascertain the existence of

such a right based on the lack of a ruling from the Court of Appeals. Accordingly, the

Court finds that Plaintiff has not established he was engaged in a constitutionally-



                                               7
protected activity when testifying at a fellow inmate’s disciplinary hearing. Therefore, his

claim under the second cause of action against Ziolkowski cannot be sustained.

                                      CONCLUSION
       For the reasons above, Defendant’s application for partial summary judgment,

ECF No. 50, is granted. The second cause of action is dismissed.

       IT IS SO ORDERED

Dated: May 24, 2019
       Rochester, New York

                            ENTER:

                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                             8
